                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 TYLER HOLTE,

                               Plaintiff,
         v.                                                                 ORDER

 CITY OF EAU CLAIRE and                                                  20-cv-131-jdp
 HUNTER BRAATZ,

                               Defendants.


       Plaintiff Tyler Holte brings a claim against defendant Hunter Braatz, an officer with

the Eau Claire Police Department. Holte alleges no wrongdoing by defendant City of Eau

Claire. Holte’s claim against the city arises exclusively from the city’s statutory obligation under

Wis. Stat. § 895.46 to indemnify Braatz. In its order denying summary judgment, Dkt. 40, the

court asked whether it was necessary to keep the city in the case. The parties have responded.

Dkt. 41; Dkt. 42.

       The court is persuaded that it is appropriate and efficient to keep the City of Eau Claire

in the case for the purpose of ordering complete relief to Holte. Holte would not be able to

bring a freestanding claim against the city. But should he prevail, Holte will be entitled to a

declaratory judgment that the city is obligated to indemnify Braatz.

       However, the city’s role in the case will not be disclosed to the jury, because that would

be irrelevant and prejudicial. The city will be removed from the caption of any trial document
that the jury sees, and the parties will not present any evidence or argument about the city’s

role as indemnitor.

       Entered July 15, 2021.

                                           BY THE COURT:

                                           /s/
                                           ________________________________________
                                           JAMES D. PETERSON
                                           District Judge




                                              2
